NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1395-19T4

ARMENIA I. LIRANZO,

          Plaintiff-Appellant,

v.

KEVIN K. GWYN,

     Defendant-Respondent.
_________________________

                    Argued telephonically September 22, 2020 –
                    Decided October 2, 2020

                    Before Judges Yannotti and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FD-20-0908-12.

                    Gail J. Mitchell argued the cause for appellant
                    (Schwartz Barkin & Mitchell, attorneys; Gail J.
                    Mitchell, on the brief).

                    Respondent has not filed a brief.

PER CURIAM
      Plaintiff Armenia Liranzo appeals from an October 24, 2019 order, which

required her to pay ninety dollars per week in child support to defendant Kevin

K. Gywn. We reverse and remand for further proceedings consistent with this

opinion.

      This non-dissolution matter involves the parties' son who is presently nine

years of age. The parties have a lengthy history of litigation , whose relevant

aspects we summarize here. Pursuant to litigation initiated by the Division of

Child Protection and Permanency (Division), defendant received temporary

custody of the parties' son on December 8, 2016. Nearly one month later,

defendant filed a motion in this non-dissolution case to terminate his child

support obligation and child support from plaintiff. The court entered an order

on January 25, 2017, requiring plaintiff to pay defendant child support of $128

per week plus a weekly sum toward arrears.

      Less than one month later, plaintiff filed a motion to decrease child

support arguing the child support order did not reflect her childcare expenses

for her younger child from a different relationship, auto insurance costs, and rent

expenses. On March 8, 2017, the court granted the motion and entered an order

reducing child support to $125 per week.          The order noted the decrease

accounted for "[childcare] costs for [plaintiff's] other dependent."


                                                                           A-1395-19T4
                                        2
      On March 28, 2018, the court entered an order in the litigation involving

the Division maintaining joint legal custody of the parties' son and continuing

physical custody with defendant.       The order granted plaintiff overnight

parenting time every weekend from Friday after school until Sunday evening

and one day of mid-week non-overnight parenting time. The Division and the

parties entered child welfare mediation, which resulted in a July 12, 2018

consent order wherein the parties agreed to an equal shared parenting time plan.

      On July 31, 2018, plaintiff filed a motion to terminate child support

because of the shared parenting plan. The court issued an August 29, 2018 order

temporarily suspending child support and relisting the matter, requiring the

parties to return to court with "completed case information sheets and income

information."   On January 15, 2019, the court entered an order reducing

plaintiff's child support obligation to $102 per week.

      On January 24, 2019, plaintiff moved to decrease child support again,

arguing the preceding order failed to consider her: medical insurance costs,

mandatory union dues, second child as an other dependent deduction (ODD),

and YMCA dues she claimed were also mandatory. Plaintiff argued she had

"complete custody" of her second child and was unable to care for both children

due to her child support obligation. On January 29, 2019, the court granted the


                                                                        A-1395-19T4
                                        3
application and reduced plaintiff's child support obligation to ninety dollars per

week. The guidelines worksheet attached to the order reflect deductions for

mandatory retirement contributions, union dues, and consideration of the child's

portion of the health insurance premium, but not the ODD.

      On August 5, 2019, plaintiff filed a motion to reduce child support and for

primary physical custody. As pertains to the issues raised on this appeal,

plaintiff asserted the prior court order did not grant her an ODD and did not

consider that her teaching salary was only paid ten months per year. Plaintiff

who thus far had been self-represented, appeared before the motion judge with

counsel who argued the January 29 order was erroneous for the reasons plaintiff

expressed in her written submission, but also presented a notarized letter from

the child's caregiver confirming she charged plaintiff thirty-five dollars per

week to care for the parties' son. Counsel also argued the judge should adjust

child support to account for the equal parenting time and its effects on their

expenses pursuant to Wunsch-Deffler v. Deffler, 406 N.J. Super. 505 (Ch. Div.

2009). The judge adjourned the matter in order to review the file involving the

litigation with the Division to address plaintiff's custody application and ordered

the parties to return with their current income information.




                                                                           A-1395-19T4
                                        4
      When the parties returned to court on October 23, 2019, the motion judge

considered further argument and ordered plaintiff to continue paying ninety

dollars per week in child support plus ten dollars toward arrears. The written

order stated: "The [c]ourt deviated from the child support guidelines based upon

the incomes of the parties and the disparity in their financial circumstances. The

[c]ourt did not follow the [Wunsch-Deffler] procedure because the calculation

results in a negative [two dollars], which is not equitable under the

circumstances." The guidelines worksheet attached to the order calculated child

support of thirty-nine dollars per week. The guideline worksheet included the

ODD, plaintiff's mandatory retirement contribution, union dues, work related

childcare of twenty dollars per week, and the child's share of the health insurance

premium.

      The motion judge expressed her reasoning in a lengthy colloquy with the

parties and plaintiff's counsel stating as follows:

            I have to make sure that whatever child support is
            established in the case, it has to be reasonable. It has
            to be based on equitable considerations of the parties
            and the [c]ourt, and I just don't find it fair that what . . .
            Wunsch-Deffler's going to [do is reduce child support]
            down to zero. . . . [Plaintiff] makes $78,821 a year.
            [Defendant] makes $48,776. It is a [30,000]-dollar
            difference . . . . That would mean that [defendant]
            would have absolutely no assistance with any expenses


                                                                             A-1395-19T4
                                          5
            related to the child even though he makes [$30,000] a
            year less . . . .

            . . . . So I think under the circumstances, equity requires
            me to deviate from the guidelines. . . . I believe that it
            should stay at [ninety dollars] a week. . . . I have
            discretion to deviate from the guidelines, and I think in
            this case it's required.

The judge explained she used twenty-five dollars as the childcare expense on

the guidelines worksheet "because [thirty-five dollars] covers five days a week

and . . . [the caregiver] is not picking up the child five days a week because . . .

two-and-a-half days . . . [defendant] picks up the child or has someone doing it."

      On appeal, plaintiff repeats the arguments that the guideline calculations

were incorrect because 1) her income was incorrectly calculated on a twelve

month pay period; 2) she is entitled to the benefit of the ODD, the entire sum of

the childcare paid for the parties' son, and the Wunsch-Deffler analysis; 3) the

judge improperly equalized the parties' incomes and considered the child

support plaintiff receives for her second child as a basis for finding an income

disparity; and 4) the judge did not state her reasons for deviating from the

guidelines by making the statutory findings required by Rule 5:6A.

      The general rule is that "findings by a trial court are binding on appeal

when supported by adequate, substantial, credible evidence." Gnall v. Gnall,

222 N.J. 414, 428 (2015). Therefore, we review a child support award for an

                                                                            A-1395-19T4
                                         6
abuse of discretion. Jacoby v. Jacoby, 427 N.J. Super. 109, 116 (App. Div.

2012). "If consistent with the law, such an award will not be disturbed unless it

is manifestly unreasonable, arbitrary, or clearly contrary to reason or to other

evidence, or the result of whim or caprice." Ibid. (quoting Foust v. Glaser, 340

N.J. Super. 312, 315-16 (App. Div. 2001)). However, "all legal issues are

reviewed de novo." Ricci v. Ricci, 448 N.J. Super. 546, 565 (App. Div. 2017).

      We recently stated:

                 Rule 5:6A requires a trial judge to employ the
            Guidelines when establishing child support unless
            "good cause is shown." . . .

                  "If a [judge] determines deviation from the
            guidelines is appropriate, [the judge] must nevertheless
            calculate the guidelines-based support award and state
            the specific findings justifying its deviation therefrom
            — specifically, why deviation is in the best interests of
            the child." Avelino-Catabran[ v. Catabran, 445 N.J.
            Super. 574, 594 (App. Div. 2016)]. "If the [G]uidelines
            are found inapplicable . . . the court should consider the
            factors set forth in N.J.S.A. 2A:34-23 or N.J.S.A. 9:17-
            53 when establishing the child support award." Pressler
            & Verniero, Appendix IX-A to R. 5:6A at ¶ 3.

            [Gormley v. Gormley, __ N.J. Super. __, __ (App. Div.
            2020) (slip op. at 17-18) (alterations in original).]

      The motion judge made none of the statutory findings required by Rule

5:6A in order to deviate from the guidelines and misapplied the law. For these

reasons, we remand the matter for reconsideration and application of the

                                                                         A-1395-19T4
                                        7
applicable law. We do not reach plaintiff's arguments relating to the ODD and

childcare expenses because they must abide the judge's findings as to whether a

deviation from the guidelines is warranted after making the necessary statutory

findings.

      Although our remand does not necessitate an in-depth discussion of

plaintiff's remaining arguments, we note that we have no means to discern how

the judge calculated plaintiff's income because we have not been provided with

proof of her income on appeal. Nor do we have a means of determining whether

the judge attempted to equalize the parties' incomes as the guidelines worksheet

the judge prepared does not reveal the income was equalized and the judge's

reference to the parties' income disparity also does not establish that she

undertook to equalize their incomes. Regardless, the guidelines are predicated

on an income-shares approach to child-rearing, and contemplate that

            [i]n intact families, the income of both parents is pooled
            and spent for the benefit of all household members
            including the children. Each parent's contribution to
            the combined income of the family represents their
            relative sharing of household expenses. . . . This same
            income sharing principle is used to determine how the
            parents will share a child support award. In dissolved
            or non-formed families, however, the parents share
            only the expenses for the child (i.e., the Appendix IX-
            F support schedules are based on the marginal or added
            cost of a child or children to an adult couple).


                                                                         A-1395-19T4
                                        8
              [Pressler & Verniero, Appendix IX-A to R. 5:6A at ¶
              4.]

Therefore, an income equalization would constitute a deviation from the

guidelines and necessitate the concomitant statutory findings, which were not

made here.

      To the extent we have not addressed an argument raised by plaintiff, it is

because it lacks sufficient merit to warrant further discussion.       R. 2:11-

3(e)(1)(E).

      Reversed and remanded. We do not retain jurisdiction.




                                                                        A-1395-19T4
                                       9